           Case 1:20-mj-00054-DAR Document 1-1 Filed 04/02/20 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA
                                                       CASE NO.:
           v.
                                                       VIOLATION:
                                                       18 U.S.C. § 1343 (Wire Fraud)
 CRAVEN CASPER
                                                       UNDER SEAL
           Defendant.

        I, Postal Inspector Keith Nusbaum, being first duly sworn, hereby depose and state as

follows:

                                          INTRODUCTION

        1.        I am a Postal Inspector for the United States Postal Inspection Service, assigned to

the Washington Division and currently stationed at the Division Headquarters. I have held this

position since February 2016. I am currently assigned to conduct investigations involving postal

crimes and violations of the federal code, including mail and wire fraud, money laundering, and

identity theft.

        2.        The facts set forth in this affidavit are based on my own personal knowledge,

information obtained from other individuals including other law enforcement officers, interviews

of witnesses, documents and records, communications with others who have personal knowledge

of the events and circumstances described herein, and information gained through my training and

experience.

        3.        This affidavit is submitted in support of a criminal complaint charging CRAVEN

R. CASPER (“CASPER”) with violating 18 U.S.C. § 1343 (Wire Fraud), the “Subject Violation.”




                                                   1
         Case 1:20-mj-00054-DAR Document 1-1 Filed 04/02/20 Page 2 of 8



As described below, there is probable cause to believe that CASPER committed the Subject

Violation.

       4.      Because this affidavit is being submitted for the limited purpose of establishing

probable cause in support of the application for a criminal complaint and arrest warrants, I have

not included each and every fact known to me concerning this investigation. Rather, I have set

forth only those facts needed to establish probable cause that CASPER did commit the Subject

Violation.

                                     PROBABLE CAUSE

       5.      This investigation involves a scheme to commit wire fraud by CASPER to promote

and sell personal protection equipment and other items related to the spread of the human

coronavirus, also known as SARS-CoV-2, which causes the disease COVID-19.

       6.      On or about February 24, 2020, CASPER registered the internet domain

“coronavirusprotectionmasks.org.” The website coronavirusprotectionmasks.org indicates it is

for CPM Strategies doing business at 880 P Street Northwest, Washington, DC 20001, which your

affiant knows, as explained below, is CASPER’s residence. The registration information for the

website indicates that CASPER registered it using his email address of cravencasper@gmail.com,

his address of 880 P St NW, Washington, DC 20001, and with the phone number 919-903-6406.

The organization name associated with the registration is “Coronavirus Protection Global Health

Supply Organization.”

       7.      The website coronavirusprotectionmasks.org purports to sell N95 masks, surgical

masks, hand sanitizer, and other personal protection equipment. The website indicates that items

are shipped from within the United States and that items are in stock.


                                                2
         Case 1:20-mj-00054-DAR Document 1-1 Filed 04/02/20 Page 3 of 8



       8.      The website also permits customers to make donations to the “Global Coronavirus

Relief Fund,” which is also referred to as the “Coronavirus Relief Fund.” The description on the

website indicates that the donations will be used for “sending coveralls (Tyvek suits), respirator

masks, goggles, face shields, and virus neutralization solution to hospitals in need in China or other

areas affected by this outbreak.”

       9.      Victim-1 (“V-1”) resided located in New York, On or about March 4, 2020, V-1

purchased items on coronavirusprotectionmasks.org, to include: (1) eight “Coronavirus Protective

Gloves + Purell Advanced Hand Sanitizer”; (2) four “Purell Advanced 1 oz. Hand Sanitizer”; and

(3) eight “3M Particulate Respirator 8210V, N95 Single Prevention Coronavirus Adult Mask.”

To complete the order, V-1 provided his MasterCard credit card number and was charged $95.95.

V-1 received a confirmation of his order via email from “CPM STRATEGIES FOR

CORONAVIRUS (COVID-19) <no-reply@squarespace.info>.”                     V-1 was assigned Order

Number 08553.

       10.     Two days later, on or about March 6, V-1 received another email from “CPM

STRATEGIES FOR CORONAVIRUS (COVID-19) <no-reply@squarespace.info>” indicating

that the items ordered had been shipped using the United States Postal Service.

       11.     On or about March 18, 2020, V-1 attempted to obtain an update on the order by

contacting coronavirusprotectionmasks.org using the email address on the website,

sales@coronavirusprotectionmasks.com. In response, V-1 received an automated reply message

that the email could not be delivered because “the address could not be found, or is unable to

receive mail.” No phone number was provided on the website.




                                                  3
         Case 1:20-mj-00054-DAR Document 1-1 Filed 04/02/20 Page 4 of 8



       12.    To date, V-1 has not received the ordered items, any refund for his purchase, nor

received any reply from coronavirusprotectionmasks.org or CPM Strategies.

       13.    V-1’s credit card statement indicates that the payments on his credit card statement

were to merchant “CPO.org” with merchant information of “9199036406, DC.” The phone

number, 919-903-6406, listed on the credit card statement for the purchase is the same number

provided by CASPER to register the website coronavirusprotectionmasks.org.

       14.    Victim-2 (“V-2”) resided in Florida. On or about March 2, 2020, V-2 purchased

items on coronavirusprotectionmasks.org, to include: (1) one “20 Value Pack – 3M N95 8210

Prevention Masks”; and (2) ten “Purell Advanced 1 oz. Hand Sanitizer.” To complete the order,

V-2 provided an American Express credit card number and was charged approximately $96.60.

V-2 was assigned Order Number 08494.

       15.    That same day, March 2, V-2 received an email from “CPM STRATEGIES FOR

CORONAVIRUS (COVID-19) <no-reply@squarespace.info>” indicating that the items ordered

had been shipped using the United States Postal Service.

       16.    On     or    about    March     16,    2020,     V-2       attempted     to    contact

coronavirusprotectionmasks.org      using    the     email     address      on       the    website,

sales@coronavirusprotectionmasks.com. In response, V-2 received an automated reply message

that the email could not be delivered because “the address could not be found, or is unable to

receive mail.” No phone number was provided on the website.

       17.    To date, V-2 has not received the ordered items, any refund for the purchase, nor

any reply from coronavirusprotectionmasks.org or CPM Strategies.




                                               4
         Case 1:20-mj-00054-DAR Document 1-1 Filed 04/02/20 Page 5 of 8



       18.    V-2’s credit card statement indicates that the payments were to merchant

“CPO.org” with merchant information of “880 P St NW, Washington, DC 20001, 9199036406”.

The phone number 919-903-6406 from the credit card statement is the same number provided by

CASPER when obtaining the registration for coronavirusprotectionmasks.org.

       19.    Victim-3 (“V-3”) resided in the District of Columbia. On or about March 2, 2020,

V-3 purchased items on coronavirusprotectionmasks.org through two separate orders. Those

orders included: (1) one “20 Value Pack – 3M N95 8210 Prevention Masks”; and (2) five “3M

Particulate Respirator 8210V, N95 Single Prevention Coronavirus Adult Mask.” To complete the

order, V-3 provided a MasterCard credit card number and was charged approximately $47.50 and

$32.20. V-3 received a confirmation of his orders via email from “CPM STRATEGIES FOR

CORONAVIRUS (COVID-19) <no-reply@squarespace.info>.”                 V-3 was assigned Order

Numbers 08490 and 08491.

       20.    That same day, March 2, V-3 received emails from “CPM STRATEGIES FOR

CORONAVIRUS (COVID-19) <no-reply@squarespace.info>” indicating that the items ordered

had been shipped using the United States Postal Service.

       21.    On     or    about    March     10,    2020,    V-3       attempted     to    contact

coronavirusprotectionmasks.org      using    the    email     address      on       the    website,

sales@coronavirusprotectionmasks.com. In response, V-3 received an automated reply message

that the email could not be delivered because “the address could not be found, or is unable to

receive mail.” No phone number was provided on the website.

       22.    To date, V-3 has not received the ordered items, any refund, nor received any reply

from coronavirusprotectionmasks.org or CPM Strategies.


                                               5
          Case 1:20-mj-00054-DAR Document 1-1 Filed 04/02/20 Page 6 of 8



         23.   Victim-4 (“V-4”) resided in Maryland. On or about February 29, 2020, V-4

purchased items on coronavirusprotectionmasks.org, to include six “3M Particulate Respirator

8210V, N95 Single Prevention Coronavirus Adult Mask.” To complete the order, V-4 provided

a credit card number and was charged approximately $31.00. V-2 was assigned Order Number

08471.

         24.   That same day, February 29, V-4 received emails from “CPM STRATEGIES FOR

CORONAVIRUS (COVID-19) <no-reply@squarespace.info>” indicating that the items ordered

had been shipped using the United States Postal Service.

         25.   On    or    about     March     17,    2020,    V-4       attempted     to    contact

coronavirusprotectionmasks.org      using     the    email     address      on       the    website,

sales@coronavirusprotectionmasks.com. In response, V-4 received an automated reply message

that the email could not be delivered because “the address could not be found, or is unable to

receive mail.” No phone number was provided on the website.

         26.   To date, V-4 has not received the ordered items, any refund, nor received any reply

from coronavirusprotectionmasks.org or CPM Strategies.

         27.   V-1 and V-2 both said they discovered coronavirusprotectionmasks.org through

advertisements within Twitter. A review of Twitter reveals that, since March 4, 2020, Twitter

accounts associated with CASPER, including @CravenCasper1, @Craven_R_Casper, and

@craven_casper, have retweeted posts by @COVID19Masks. Such posts by @COVID19Masks

indicate that “3M N95 Coronavirus Masks in stock ready to ship from US” and that people should

“VISIT: https://coronavirusprotectionmasks.org/shop.”




                                                6
         Case 1:20-mj-00054-DAR Document 1-1 Filed 04/02/20 Page 7 of 8



       28.     The HTML data from coronavirusprotectionmasks.org indicated that Stripe Inc.

(“Stripe”) was the payment processor for the website. Records obtained from Stripe show that,

on February 24, 2020, CASPER applied to use Stripe as a payment processing method. During

the application process, CASPER provided the name of his company as CPO.ORG, the company’s

address as 880 P Street NW, Washington, DC 20001, the Uniform Resource Locator tied to the

account as being “coronavirusprotectionmasks.org,” the phone number as being 919-903-6406,

and his email as being cravencasper@gmail.com.

       29.     Stripe also provided that, from February 27, 2020, through March 12, 2020, Stripe

processed at least 147 transactions for customer purchases for a total amount of at least $8,938.74.

Records further indicate that from March 8, 2020, through March 25, 2020, at least 24 customers

filed disputes with their credit card providers totaling $1,839.30 and indicating that their purchases

were never delivered.

       30.     Records from Stripe indicate that when connecting to the account for CPO.ORG,

CASPER utilized three IP address: (1) 108.51.151.107, which associates with a location in

Washington, DC; (2) 174.193.13.4, which associates with a location in Raleigh, NC; and (3)

174.193.14.191, which associates with a location in Orlando, FL. Records further indicate that

customers attempting to make purchases from coronavirusprotectionmasks.org utilized IP

addresses associated with areas outside of the District of Columbia, including from New York,

Florida, Maryland, Pennsylvania, California, and Ohio.

       31.     On or about October 17, 2019, in an unrelated criminal fraud investigation

involving CASPER, your affiant executed a search warrant of CASPER’s residence at 880 P

Street, NW, Apartment 415, Washington, DC 20001.


                                                  7
           Case 1:20-mj-00054-DAR Document 1-1 Filed 04/02/20 Page 8 of 8



       32.      On or about March 12, 2020, CASPER pled guilty to one count of Mail Fraud, in

violation of 18 U.S.C. § 1341, related to that investigation. The address, 880 P Street, NW,

Apartment 415, Washington, DC 20001, was listed on his arrest report from that day. . CASPER

also provided to Pretrial Services Agency for the District of Columbia a phone number of 919-

903-6406, the same number provided to Stripe and during the website domain registration.

          33.   CASPER’s District of Columbia Driver License lists his address as 880 P Street,

NW, Apartment 415, Washington, DC 20001.

                                            CONCLUSION

       34.      Based on the facts set forth above, I respectfully submit that there is probable cause

to believe that CRAVEN R. CASPER commit an offense wire fraud in violation of Title 18 U.S.C.

§ 1343.




                                                       KEITH NUSBAUM
                                                       Postal Inspector
                                                       U.S. Postal Inspection Service




Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on April 2, 2020.


HON. DEBORAH A. ROBINSON
United States Magistrate Judge




                                                  8
